             Case: 1:19-cr-00532 Document #: 1 Filed: 06/26/19 Page 1 of 2 PageID #:1           bl^/
(

t
      F"E   LED
        JUN262019      UI
                       r^.J
                             UNITED STATES DISTRICT COURT
       TH6MAS G. BRUTON NORTHERN DISTRICT OF ILLINOIS
    OLERK, U.S. DISTRICT COURT     EASTERN DIVISION

      UNITED STATES OF AMERICA

            v.
                                                  )
                                                  )
                                                  )'
                                                       No.         T9C          R           5s2
                                                  )    Violation: Tit1e 18, United States
      ANDREW ANANIA                               )    Code, Section 922(dO)

                                                                  JUDGE COLEMAN
                                           couNr       oNE        MAGTSTRATE JUDGE .CoX
             The SPECIAL JANUARY 2019 GRAND JURY charges:

             On or about February L5,z}irg, at Chicago, in the Northern District of Illinois,

       Eastern Division,

                                       ANDREW ANANIA,

       defendant herein, knowing that he had previously been convicted of           a   crime

       punishable by a term of imprisonment exceed.ing on year, did knowingly possess, in

       and affecting interstate commerce a firearm, namely a Bersa Thund"er, Model BIue

       Steel, .380 caliber semi-automatic pistol, bearing serial number 837264, which

       firearm had traveled in interstate and foreign commerce prior to defendant's
       possession of the firearm;

             In violation of Titte 18, United States Code, Section 922(g)(L).
      Case: 1:19-cr-00532 Document #: 1 Filed: 06/26/19 Page 2 of 2 PageID #:2




                           FORFEITURE ALLEGATION

       The SPECIAL JANUARY 2019 GRAND JURY further alleges:

      1.     Upon conviction of an offense in violation of Title l-8, United States Code,

Section 922(g)(l),as set forth in this Ind.ictment, d"efendant shall forfeit to the United

States ofAmerica any firearm involved in and used. in the offense, as provided in Title

18, United States Code, Section g24(d)(t),and Title 28, United States Cod.e, Section

2a6t@).

             The property to be forfeited includes, but is not limited to, a Bersa

Thunder, Model BIue Steel, .380 caliber semi-automatic pistol, with serial number

Ij37264.

                                                A TRUE BILL:



                                                FOREPERSON



UNITED STATES ATTORNEY




                                           2
